                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  NATHAN MANLEY,

                  Plaintiff,




   v.                                                      Case No. 6:18-cv-1220

  BRIAN BELLENDIR, INDIVIDUALLY
  AND IN HIS OFFICIAL CAPACITY AS
  SHERIFF OF BARTON COUNTY,
  KANSAS and THE BOARD OF COUNTY
  COMMISSIONERS OF BARTON
  COUNTY, KANSAS,

                  Defendants.




                                MEMORANDUM AND ORDER

          The Court is presented with Defendants Brian Bellendir and The Board of County

Commissioners of Barton County, Kansas’ (“The County’s”) Motion for Judgment on the

Amended Pleadings for Plaintiff Nathan Manley’s First Amended Complaint (Doc. 29). For the

reasons that follow, the motion is granted as to Count I’s First, Fifth, Sixth, Seventh, and Eighth

Amendment claims and to Counts III, IV, and V. The Court denies the motion as to the remaining

counts.
                                  I.       Factual and Procedural Background1

           Manley was arrested on August 10, 2017, for stealing a propane bottle from the Bellendir’s

daughter’s home and for violating his probation. Bellendir himself made the arrest. Manley

maintains that he remained quiet and compliant at all times. Despite this, Manley claims that

Bellendir punched him in the side of the head while they were walking to the patrol car. This act

allegedly caused him anxiety, a concussion, sleep disorder, suffering and disfigurement, mental

and physical disabilities, and loss of income. Manley asserts Bellendir punched him because the

victim of the alleged theft was Bellendir’s daughter.

           Manley filed suit against Bellendir for excessive force (Count I) and assault and battery

(Count II) and against the County for assault and battery (Count III), execution of excessive force

(Count IV), and attribution of excessive force (Count V). Bellendir and the County moved to

dismiss under Rule 12(c), arguing that the Court lacks subject-matter jurisdiction over Count II,

the official capacity claims against Bellendir are barred by the Eleventh Amendment, the claims

against the Board fail because it does not control Bellendir, the constitutional claims fail as a matter

of law, and Bellendir has qualified immunity. Manley amended his complaint (Doc. 26). Bellendir

and the County have now filed a Motion for Judgment on the Amended Pleadings, with the subject-

matter jurisdiction argument dropped but all others remaining. Manley has failed to respond to

this motion, but his response to the earlier motion is applicable here, with the exception of his

answer to the subject-matter jurisdiction argument.




1
    The facts come from Manley’s complaint and are taken as true for the purposes of this ruling.

                                                           ‐2‐
                                                II.          Legal Standard

           The standard for evaluating judgment on the pleadings is the same as that for a motion

under Rule 12(b)(6).2 Under Rule 12(b)(6), a defendant may move for dismissal when the plaintiff

has failed to state a claim upon which relief can be granted. 3 Upon such motion, the court must

decide “whether the complaint contains ‘enough facts to state a claim to relief that is plausible on
               4
its face.’”        A claim is facially plausible if the plaintiff pleads facts sufficient for the court to

reasonably infer that the defendant is liable for the alleged misconduct. 5 The court is required to

accept the factual allegations in the complaint as true, but is free to reject legal conclusions. 6 The

plausibility standard reflects the requirement in Rule 8 that pleadings provide defendants with fair

notice of the nature of the claims and the grounds on which the claims rest. 7

                                                      III.      Analysis

A. Are the Claims Against Sheriff Bellendir in His Official Capacity Barred by the Eleventh

       Amendment?

           Sheriff Bellendir argues that, as a state official, he is protected by the Eleventh Amendment

from liability for actions taken in his official capacity. Manley responds that the Eleventh

Amendment does not apply as Bellendir is not an officer of the state.



2
    Morris v. City of Colo. Springs, 666 F.3d 654, 660 (10th Cir. 2012).
3
    Fed. R. Civ. P. 12(b)(6).
4
 Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
5
    Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).
6
    McKenzie v. Office Depot Store, 2012 WL 586930, at *1 (D. Kan. 2012).
7
 See Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008) (citations omitted); see also Fed. R. Civ. P.
8(a)(2).


                                                              ‐3‐
           The Eleventh Amendment declares: “The Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one of the
                                                                                                                    8
United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”

Despite the use of the phrase “Citizens of another State,” the Supreme Court has held that the
                                                                                                                    9
Eleventh Amendment prohibits a suit against a state brought by a citizen of the same state.

However, the Eleventh Amendment does not necessarily bar suits against state officials, as long
                                                                                      10
as the suit is against the individual personally and not as a state actor.                 The Supreme Court

articulated the test as follows:

                    In the context of lawsuits against state and federal employees or entities,

           courts look to whether the sovereign is the real party in interest to determine

           whether sovereign immunity bars the suit. A defendant in an official-capacity

           action—where the relief sought is only nominally against the official and in fact is

           against the official's office and thus the sovereign itself—may assert sovereign

           immunity. But an officer in an individual-capacity action—which seeks “to impose

           individual liability upon a government officer for actions taken under color of state

           law”—may be able to assert personal immunity defenses but not sovereign

           immunity. 11




8
    U.S. CONST. amend. XI.
9
 See Hans v. Louisiana, 134 U.S. 1, 10, 21 (1890); Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253-
54 (2011) (“We have understood the Eleventh Amendment to confirm the structural understanding that States
entered the Union with their sovereign immunity intact, unlimited by Article III’s jurisdictional grant.”).
10
     Hafer v. Melo, 502 U.S. 21, 30-31 (1991).
11
     Lewis v. Clarke, 137 S. Ct. 1285, 1287 (1991) (internal citations omitted).


                                                            ‐4‐
           In determining whether a person is a state employee, and thus entitled to official-capacity

immunity, the court considers four factors (the Steadfast factors): (1) how state law characterizes

the person, (2) the person’s degree of independence, (3) the source of the person’s operating funds,

and (4) whether the person’s duties are concerned primarily with local or state affairs. 12

           As the Kansas Supreme Court is the primary legal authority on the question of whether the

sheriff is a state officer, it is necessary to address its statements on the matter. On its face, it seems

to have disposed of the issue in Board of County Commissioners v. Nielander: “The sheriff is a

state officer whose duties, powers, and obligations derive directly from the legislature and are

coextensive with the county board.” 13 However, it made this statement in the context of holding

that the county cannot fire the sheriff’s assistants. 14 The court’s decision in Nielander should not

be interpreted to mean that the sheriff acts for the state in his general law enforcement functions.

The Supreme Court cautioned against making such a determination “in some categorical, ‘all or

nothing’ manner. Our cases on the liability of local governments under § 1983 instruct us to ask

whether governmental officials are final policymakers for the local government in a particular area,

or on a particular issue.” 15 Thus the Court must make its own finding of whether the sheriff acts

for the state or the county in the context of an arrest.

           Courts in this district have diverged on the application of the Steadfast factors to the office

of county sheriff. A slight majority of them have held, or simply assumed, that the county sheriff




12
  Reyes v. Bd. of Cty. Comm’rs of Sedgwick Cty., 2008 WL 2704160, at *7 (D. Kan. 2008); Steadfast Ins. v. Agric.
Ins., 507 F.3d 1250, 1253 (10th Cir. 2007).
13
     Bd. Of Cty. Comm’rs v. Nielander, 275 Kan. 257, 261-62 (2003).
14
     Id.
15
     MacMillan v. Monroe Cty., 520 U.S. 781, 785 (1997).


                                                           ‐5‐
is an agent of the state and protected by the Eleventh Amendment. 16 Others have concluded his

employment is instead with the county. 17 Among the former category, only one has analyzed the

issue in depth: Myers v. Brewer.

            The sheriff in Myers asserted sovereign immunity in a claim arising from a shooting during

the course of an arrest. 18 The court agreed with him, using an analysis of the Steadfast factors. 19

The court found the first factor, the way state law characterizes the officer, to weigh toward the

state because the sheriff’s office is created by the Kansas legislature and the sheriff does not report

to the county. 20

            The second factor is the sheriff’s degree of autonomy. The sheriff enjoys significant

freedom from the constraints of the county. He is independently elected. 21 The board of county
                                                                                   22
commissioners cannot control his employment or that of his deputies.                    Nor can the county

determine how the sheriff uses his funds. 23 The court thus found that this factor weighed toward

the state. 24


16
   Myers v. Brewer, 2018 WL 3145401, at *6 (D. Kan. 2018); Hunter v. Young, 238 Fed. App’x 336, 338 (10th Cir.
2007); Broyles v. Marks, LEXIS 85486, at *9 (D. Kan. 2018); McHenry v. City of Ottawa, 2017 WL 4269903, at
*11-12 (D. Kan. 2017); Stewart v. Advanced Corr. Healthcare, Inc., 2017 WL 2985750, at *5 (D. Kan. 2017); Self
v. Cty.of Greenwood, 2013 WL 615652, at *3 (D. Kan. 2013); Brown v. Kochanowski, 2012 WL 4127959, at *9 n. 3
(D. Kan. 2012).
17
  Reyes, 2008 WL 2704160 at *7-9; see also Trujillo v. City of Newton, 2013 WL 535747, at *10 (D. Kan. 2013);
Schroeder v. Kochanowski, 311 F. Supp. 2d 1241, 1249 n.23 (D. Kan. 2004); Estate of Holmes v. Somers, 2019 WL
1670796, at *14 (D. Kan. 2018).
18
     Myers, 2018 WL 3145401 at *5.
19
     Id. at *6.
20
     Id.
21
     Id.
22
     Id. (citing Nielander, 63 Kan. at 261-62).
23
     Id.
24
     Id.

                                                     ‐6‐
           The third factor is the source of the sheriff’s funding, and the fourth is whether the sheriff’s

duties are state or local in nature. The court dismissed these factors as “not significant,” because

“even if the county funds the sheriff’s operations and the sheriff has relatively limited geographical

authority, these factors were the same for county attorneys in Nielander, and the Tenth Circuit

determined they were entitled to Eleventh Amendment immunity.” 25 The court thus found that

the sheriff was a state official and protected by the Eleventh Amendment. 26

           On the other hand, the court in Reyes v. Board of County Commissioners27 used the

Steadfast factors to conclude that the county sheriff does not act for the state in the context of

determining policy for prisoners on warrants from the county. The court in Estate of Holmes v.

Somers28 extended this reasoning to “local law enforcement activities,” including arrests.

           The first factor is the way state law designates the defendant. The sheriff’s position is

listed as a “county office.” 29 Kansas law dictates that the sheriff can only act outside of the county

when officers of another county so request or when in fresh pursuit of a subject. 30 The purpose of

this law is to “protect the local autonomy of neighboring cities and counties, allowing each

governmental unit to control the exercise of police powers within its respective jurisdiction.” 31



25
  Id. Note that the “Nielander” referred to here is not the same Nielander cited above. In this Nielander, the Tenth
Circuit held that the county attorney was entitled to absolute immunity by virtue of being a prosecutor, independent
of the Eleventh Amendment. Nielander v. Bd. of Cty. Comm’rs, 582 F.3d 1155, 1164 (10th Cir. 2009). It then went
on to note that “though not raised by the defendants in this case, Eleventh Amendment immunity would shield [the
county attorney] from liability in his official capacity.” Id. It did not cite the Steadfast factors in this brief analysis.
See id.
26
     Myers, 2018 WL 3145401 at *6.
27
     Reyes, 2008 WL 2704160 at *6-8.
28
     Holmes, 2019 WL 1670796 at *15.
29
     Reyes, 2008 WL 2704160 at *7; K.S.A. § 25-101.
30
     Holmes, 2019 WL 1670796 at *15; K.S.A. § 22-2401a.
31
     Holmes, 2019 WL 1670796 at *15 (quoting State v. Vrabel, 301 Kan. 797, 798 (2015)).

                                                             ‐7‐
This means that the state does not control law enforcement policies. 32 Thus the courts in Reyes

and Holmes found that the first Steadfast factor weighs toward the county. 33

            The second factor is the sheriff’s level of autonomy. Reyes and Holmes identified multiple

ways in which the sheriff had freedom from the state. Sheriffs “enjoy autonomy in personnel

decisions within their departments, and the sheriff has charge of the county jail.” 34 In addition,

the sheriff has the power to set the policy of his office, including the use of force. 35 Thus the

courts have held that the second factor weighs in favor of employment with the county.

            The third factor is the source of the sheriff’s funding. The sheriff’s budget is approved by

the board of county commissioners and his funds are allocated by the county. 36 In the courts’

view, this “clearly supports a finding that the sheriff is not an arm of the state.” 37

            The fourth factor is the state or local nature of the sheriff’s duties. Reyes and Holmes found

this factor weighs toward the county as well. “Kansas statutes authorize sheriffs and their deputies

to conduct law enforcement activities within their counties; they may act elsewhere in the state

only in fresh pursuit of a suspect or if another agency requests assistance . . . the geographical

limitation on a county sheriff’s law enforcement powers suggests that the agency is local in

nature.” 38




32
     Id. at 16.
33
     Id. at *15-16; Reyes, 2008 WL 2704160 at *7.
34
     Reyes, 2008 WL 2704160 at *8.
35
     Holmes, 2019 WL 1670796 at *17.
36
     Id.; K.S.A. § 19-805(a), (b), (c).
37
     Id.
38
     Reyes, 2008 WL 2704160 at *8.


                                                     ‐8‐
         The Court finds the Reyes and Holmes contingent of cases persuasive and concludes that

the sheriff acts for the county when making arrests. The first factor supports this finding: although

the sheriff’s duties are prescribed by the state, he is listed as a county officer and does his usual

police work within the county, consistent with Kansas’ view of law enforcement as the domain of

the county, not the state. As a general matter, he enjoys wide discretion in his affairs and is not

directly controlled by either the county or the state, so the second factor is weightless. The third

and fourth factors clearly indicate county employment: the sheriff operates on a budget determined

by the county and he does his policework within the county (including his actions here). 39

         Based on an analysis of the Steadfast factors, the Court concludes that Sheriff Bellendir is

not an agent of the state and thus not entitled to Eleventh Amendment immunity. The official-

capacity claims against him are allowed to continue.

B. Does the Excessive Force Complaint State a Claim for Relief Under the First, Fifth, Sixth,

     Seventh, or Eighth Amendments?

         Manley alleges in Count I (excessive force) that Sheriff Bellendir has violated his

constitutional rights, specifically under the First, Fourth, Fifth, Sixth, Seventh, and Eighth

Amendments. Bellendir argues that excessive force claims are appropriate only under the Fourth

Amendment and the complaint asserts no facts leading to a violation of any other amendment.




39
   The Court is not persuaded by Myers’ assertion that the third and fourth factors are irrelevant because “these
factors were the same for county attorneys in Nielander, and the Tenth Circuit still held that they were entitled to
Eleventh Amendment immunity.” Myers, 2018 WL 3145401 at *8. The Nielander court did not cite the Steadfast
factors at all and determined that the county attorney had immunity for an independent reason. Nielander, 582 F.3d
at 1164. It is not relevant to this case.


                                                         ‐9‐
                                                                                                         40
           The First Amendment protects freedom of speech, religion, and association.                         The

complaint does not allege that Bellendir’s use of excessive force prevented him from exercising

these rights. Accordingly, it fails to state a claim for relief under the First Amendment.

           The Fifth Amendment forbids the deprivation of “life, liberty, or property, without due

process of law.” 41 The courts have made clear that the proper constitutional claim for excessive

force during an arrest is not the Due Process Clause, but the Fourth Amendment’s prohibition on
                                             42
unreasonable searches and seizures.               Therefore, Manley’s Fifth Amendment claim cannot

survive.

           The Sixth Amendment upholds the rights of the accused to a speedy trial, impartial jury,

knowledge of the accusation against him, and assistance of counsel. 43 The Seventh Amendment

preserves the right to a jury trial. 44 Nothing in Manley’s complaint plausibly reveals a violation

of either amendment. Finally, the Eighth Amendment is a bar on excessive fines and cruel and

unusual punishments. 45 It applies only to convicted prisoners, not suspects being arrested. 46

Manley, as a mere arrestee, cannot state a claim for relief under the Eighth Amendment.




40
     U.S. CONST. amend. I.
41
     U.S. CONST. amend. V.
42
  Graham v. Connor, 490 U.S. 386, 394 (1989) (“Where, as here, the excessive force arises in the context of an
arrest…it is most properly characterized as one invoking the protections of the Fourth Amendment.”); Plumhoff v.
Rickard, 572 U.S. 765, 774 (2014); Smith v. Delamaid, 842 F. Supp. 453, 458 (D. Kan. 1994).
43
     U.S. CONST. amend. VI.
44
     U.S. CONST. amend. VII.
45
     U.S. CONST. amend. VIII.
46
  Caldwell v. Kansas, 2014 WL 1930957, at *7 (D. Kan. 2014) (citing Ingraham v. Wright, 430 U.S. 651, 671
(1977)).



                                                       ‐10‐
           No reasonable construction of the facts can lead to relief under any amendment but the

Fourth. The First, Fifth, Sixth, Seventh, and Eighth Amendment complaints against Sheriff

Bellendir are hereby dismissed.

C. Can the County Be Held Liable for the Acts of Sheriff Bellendir as a Matter of Law?

           Manley alleges, in Counts III, IV and V, that the County is liable under the respondeat

superior theory for the excessive force and assault and battery claims against Bellendir. The

County responds that it has no duty to control Bellendir and no power to fire him.

           While Bellendir is an employee of the County (or, more relevantly, not an employee of the

state) for the purposes of Eleventh Amendment immunity, it does not follow that the County is

liable for Bellendir’s actions under respondeat superior. The Kansas Supreme Court has held that

“a local government cannot be held liable for violation of civil rights under 42 U.S.C. § 1983 on

the basis of a respondeat superior theory. Local governments are only liable when execution of a

government policy or custom inflicts the injury.” 47 While Manley alleges that the County gave

Bellendir its “knowledge, approval, and ratification,” he does not claim that Bellendir’s actions

were part of a policy or custom of the County. Accordingly, the County cannot be held liable

under respondeat superior.

           Manley further alleges that the County was negligent in failing to “select, screen, train,

supervise, educate, observe, monitor, test, and instruct” Bellendir. If proven, this would be a wrong

done by the County itself, and respondeat superior would be unnecessary. However, the County

lacks the legal power to do any of the alleged negligent acts. Both parties note, albeit for different

reasons, that “the sheriff is an independently elected officer whose office, duties, and authorities



47
     Alvarado v. City of Dodge City, 238 Kan. 48, Syl. 2 (1985).


                                                          ‐11‐
are established and delegated by the legislature.” 48 The County does not have the power to choose,

oversee, or control the sheriff. 49 The County cannot plausibly be held liable for the actions of

Bellendir.

                                                 IV.     Conclusion

           The First, Fifth, Sixth, Seventh, and Eighth Amendment claims in Count I are dismissed

because the Fifth Amendment does not apply to a claim of excessive force during an arrest and the

complaint alleges no facts showing a violation of any other Amendment except the Fourth. The

remaining official-capacity claims against Sheriff Bellendir in Counts I and II are not dismissed

because Sheriff Bellendir is not an arm of the state and thus not entitled to Eleventh Amendment

immunity. The County is entitled to dismissal on Counts III, IV, and V because it does not have

control over the actions of Sheriff Bellendir.

           IT IS THEREFORE ORDERED that Defendants’ Motion for Judgment on the Amended

Pleadings (Doc. 29) is hereby GRANTED AS TO COUNTS III, IV, AND V AND THE FIRST,

FIFTH, SIXTH, SEVENTH, AND EIGHTH AMENDMENT CLAIMS IN COUNT I. IT IS

OTHERWISE DENIED.

           IT IS FURTHER ORDERED that Defendants’ Motion for Judgment on the Pleadings

(Doc. 17) is hereby DENIED AS MOOT.




48
     Nielander, 257 Kan. at 261.
49
     Blume v. Meneley, 283 F. Supp. 2d 1171, 1174-75 (D. Kan. 2003).



                                                        ‐12‐
IT IS SO ORDERED.

Dated this 30th day of July, 2019.




                                            ERIC F. MELGREN
                                            UNITED STATES DISTRICT JUDGE




                                     ‐13‐
